Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 17 FEB 2022 is acknowledged. Claims 1 and 9 have been amended. Claims 2 and 10 have been cancelled. Claims 1 and 3-9 are currently pending in the application.

Examiner Comment / Specification Amendment
	The specification was objected to for containing an embedded hyperlink. In the response filed on 17 FEB 2022, applicant submitted an amended specification paragraph [204] to remove the hyperlink prefix “http://”. The amendment did not overcome the objection as MPEP 608.01 states that references to websites should be limited to top-level domains. A call was placed to Joseph Zucchero on 01 MAR 2022 to request permission to edit the hyperlink for compliance either by removal or by editing to the top-level domain of imgt.org. Permission was granted to remove the hyperlink. The following specification amendment will overcome the objection of the specification in the office action dated 11 JAN 2022.
	
Please replace paragraph [204] beginning on page 63 and ending on page 64, with the following amended paragraph: 
The result of measurement of dissociation rate constants of the seven optimized anti- VISTA antibodies showed that the PMC-309.3.3 sequence was obtained by substituting N (Aps) of the CDR3 portion of the best anti-VISTA.H2 with Y (Tyr). The result of comparison and analysis of the sequence of PMC-309.3.3 with a human germline base sequence using IMGT software   showed that the heavy-chain variable region was derived from IGHV1-69*06. The result of comparison with the amino acid sequence of IGHV1- 69*06 of the germline group showed that 4 amino acid residues of the framework region (FR) were substituted. In order to increase the folding efficiency while maintaining antigen-binding ability, PMC 309.3.4 with increased efficiency through substitution of the FR portion was produced. The specific sequence of PMC 309.3.4 is as shown in Table 10. 

Response to Amendment
	The rejection of claim 1 and claims 3-10 under 35 U.S.C. 112(a) for failure to comply with the written description requirement has been overcome by applicant’s amendment of claim 1 to include the limitations of claim 2 and the cancellation of claim 10. The rejection of claims 1 and 3-10 under 35 U.S.C. 112(a) written description is hereby withdrawn.

	The rejection of claim 9 under 112(a) for lack of enablement has been overcome by applicant’s amendment of claim 9 and the removal of the limitation “as an active ingredient for preventing or treating a tumor or an autoimmune disease”. The rejection of claim 9 under 112(a) for lack of enablement is hereby withdrawn.
	
Allowable Subject Matter
Claims 1, and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to an antibody or an antigen-binding fragment thereof binding to the V-domain Ig suppressor of T-cell activation (VISTA) comprising the SEQ ID NOs from claims 1, 3, and 4. The structures of the instant claims were not found in the prior art.  The closest art found includes the following:
WO 2017/181109 A1 (Molloy, M. et al) 19 OCT 2017 (previously cited).
Molloy teaches antagonistic and agnostic anti-human VISTA antibodies and antibody fragments for use in the treatment of cancer and infectious conditions (abstract). Molloy also teaches nucleic acid molecules encoding the antibodies of the invention present in whole cells, cell lysate, or in a partially purified or substantially purified form (page 62, [234]) and the use of the anti-VISTA antibody or antigen-binding fragment or composition further comprising another immunomodulatory antibody or fusion proteins (page 17, [44]).

WO 2016/207717 A1 (Janssen Pharmaceuticals) 29 DEC 2016 (previously cited).
Janssen teaches novel antibodies and fragments that bind to a V-domain Ig Suppressor of T cell Activation (VISTA) (abstract) for use alone or in combination with PD-1 and PD-L1 antibodies (page 23, [00115]). Janssen also teaches methods of making the VISTA antibodies including any suitable host cell for use in expressing heterologous or endogenous nucleic acid encoding of the antibody of the invention (page 15, [0089]).

The VISTA antibody structures taught by Molloy and Janssen, however, differ from those of the instant application claims 1-4. The use of VISTA antibodies was also well documented in non-patent literature prior to the effective filing date of the claimed invention. For example, see the below references.

Boger, C., et al (2017) The novel negative checkpoint regulator VISTA is expressed in gastric
carcinoma and associated with PD-L1/PD-1: A future perspective for a combined gastric cancer therapy Oncoimmunology 6(4); e1293215 (8 pages). (previously cited).


Liu, J., et al (2015) Immune-checkpoint proteins VISTA and PD-1 nonredundantly regulate murine T-cell responses PNAS 112(21) 6682-6687. (previously cited).
	Liu et al studied VISTA’s  suppression of T-cell responses and whether or not VISTA synergizes with immune checkpoint programmed death 1 (PD-1) (abstract). Liu et al determined that the role of VISTA is distinct from the PD-1/PD-L1 pathway in controlling T cell activation and suggests targeting the combined pathway for treatment of T-cell regulated diseases such as cancer (abstract).

Overall, prior to the effective filing date of the claimed invention, VISTA antibodies were well known in the fields of cancer and autoimmune therapy; however, the structures of the known antibodies did not match those of instant application claims 1, 3, and 4. It would not have been obvious, nor would there have been motivation, for one of ordinary skill in the art to have created the antibody structure of the instant application based on the prior art at the time of the invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/